Citation Nr: 1510242	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder and posttraumatic stress disorder. 

2. Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder and posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to May 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2011 rating decision of the VA Regional Office (RO) in Lincoln, Nebraska that denied service for posttraumatic stress disorder (PTSD).

The issues were previously before the Board in in February 2014 when they were remanded for additional development.  In that decision, the Board found that the RO incorrectly failed to expand the Veteran's PTSD claim under Clemons v. Shinseki, 23 Vet. App. 79 (2009) to include all acquired psychiatric disorders.  As the Board previously denied a claim for service connection for a psychiatric disorder in December 2005, the current claim should have been treated as a request to reopen the previous denial.  Accordingly, the case was remanded to provide proper notice.

The issue of entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder and posttraumatic stress disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed December 2005 decision, the Board denied service connection for a psychiatric disorder, to include anxiety and depression, based on the finding that there was no evidence of in-service treatment for a psychiatric disorder and no medical evidence of a nexus between the Veteran's claimed psychiatric disorders and his active service.

2. The evidence received since the December 2005 Board decision includes evidence that is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The December 2005 Board decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2014).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder in the decision below.  A determination on whether the duty to notify and assist provisions were satisfied in this respect is unnecessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A December 2005 Board decision denied service connection for a psychiatric disorder, to include anxiety and depression.  The Board determined that there was no evidence of treatment for or complaints of a psychiatric disorder in service and no medical evidence linking the Veteran's claimed psychiatric conditions to his active service.  The evidence at the time included service treatment records, post-service treatment records, and statements of the Veteran.  He did not appeal this decision or seek reconsideration.  

Evidence received since the December 2005 Board decision includes stressor statements from the Veteran.  He reported fearing for his life after witnessing a company commander beating a recruit and being beat up by the company commander the night before his discharge.  Additionally, a June 2014 letter from his treating VA psychologist. indicates that the Veteran "has had the following mental health diagnoses: Major Depressive Disorder, Post Traumatic Stress Disorder, and Personality Disorder, NOS."  The psychologist went on to note the Veteran's history of abuse "which began in his childhood" and occurred again during his military service.  He stated that the history of abuse has contributed to the Veteran's problems with depressed mood and anger.  

Presuming the credibility of the Veteran's statements and coupled with Dr. D.D.'s letter that the abuse in service has contributed to the Veteran's depressed mood, the Board finds this evidence sufficient to reopen the previously denied claim.  This is evidence of a potential nexus between the Veteran's current diagnosis and his active service, an element not present in December 2005.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Initially, the Board observes that it does not appear that the appellant has been provided a VCAA notification letter for service connection of PTSD based on personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault.  The Court stated that the RO must inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Examples of such include but are not limited to records from law enforcement authorities, mental health counseling centers, hospitals, or physicians and/or statements from family members, roommates, fellow service members, or clergy.

The Court further stated that a claimant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3).  Evidence of such stressors include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  Additionally, VA must assist the claimant in the submission of alternative sources of evidence by providing additional time for the claimant to submit such evidence after receipt of the personal assault letter and, where appropriate, by obtaining evidence on the claimant's behalf.  Id. at 335-336.  The instant matter requires that the RO provide full notification in this regard as outlined by the Court in Gallegos.

The evidence of record also raises the issue of a preexisting mental health condition.  The aforementioned VA letter notes the Veteran's history of abuse during childhood as well as during his active service.  A Mental Health Outpatient Note dated in December 2001 indicates that the Veteran reported treatment by a local private psychologist who diagnosed him with PTSD and stated that he likely had it prior to the military but that his boot camp experience made it worse.  That report also suggests that the Veteran had a personality disorder that aggravated by events in service.

In view of the above, a VA examination should be obtained to determine the nature and etiology of any currently diagnosed psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notification letter that contains all of the required information pertaining to a claim for PTSD based on personal assault.

2. The RO should develop the Veteran's contentions regarding the reported physical assault in service.  The Veteran should be advised that this information is vitally necessary to obtain evidence supportive of the stressful event and that he must be as specific as possible because without such detail, an adequate search for supporting information cannot be conducted.  

3. Following receipt of any additional information, the RO should review the file including all associated documents, and prepare a summary of the reported non-assault and assault-related stressors during service.

4. After the foregoing development has been completed to the extent possible, the RO should arrange for the Veteran to be examined by a VA psychiatrist, who has not seen him previously.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination.

A review of the pertinent medical history and examination of the Veteran must be conducted.  The examiner should be provided with the list of all stressors that have been identified.  The examiner must provide the following opinions:

(a) Identify/diagnose any current acquired psychiatric disorder diagnoses or any that have existed during the pendency of the appeal (since March 2010);

(b) For each diagnosis, is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the acquired psychiatric disorder preexisted the Veteran's active duty service?  Specify this evidence if it exists.  

Reference should be made to the June 2014 VA letter and the December 2001 mental health outpatient note by M.D.C., ACSW/LCSW noting childhood abuse.

(c) If it is determined that a psychiatric disorder clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting psychiatric disorder was not aggravated in service beyond the natural progression of the condition?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(d) If it is determined that the Veteran had a personality disorder, is it at least as likely as not that the  personality disorder was subject to, or aggravated by, a superimposed injury during service that resulted in additional disability?

(e) If there is insufficient evidence showing that a psychiatric disorder preexisted service (i.e., a lack of clear and unmistakable evidence), is it at least as likely as not (a 50 percent probability or greater) that the Veteran currently has a psychiatric disorder that had its onset in service or is otherwise etiologically related to his active service?

(f)  Whether it is at least as likely as not that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from a personal assault, i.e., is there evidence that the Veteran's claimed stressors regarding in-service assaults occurred.

(g) Have the diagnostic criteria for a diagnosis of PTSD and/or PTSD based on personal assault been satisfied?  

Rationale for all requested opinions shall be provided.  If the psychiatrist cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. Thereafter, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


